Citation Nr: 0928330	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the left ankle on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel









INTRODUCTION

The Veteran had active service from July 1980 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from the RO's denial of service connection 
for degenerative changes of the left ankle.  After the Board 
remanded this matter to the RO via the Appeals Management 
Center (AMC) in Washington, DC, in March 2005, the AMC 
granted service connection for degenerative changes of the 
left ankle and assigned an initial 10 percent rating, 
effective January 23, 2001.  The Veteran filed a notice of 
disagreement (NOD) with the assigned rating in June 2005, and 
the AMC issued a statement of the case (SOC) continuing the 
10 percent rating in May 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2006.  In December 2007, the AMC 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of a rating greater than 10 percent for the left ankle 
disability.

In June 2008, the Board denied an initial schedular rating in 
excess of 10 percent for the service-connected left ankle 
disability, and remanded to the RO via the AMC the matter of 
a higher rating on an extra-schedular basis, for initial 
consideration.  On remand, the AMC denied the claim for a 
higher rating on an extra-schedular basis (as reflected in 
April 2008 SSOC), and returned this matter to the Board for 
appellate consideration. 

Because the matter remaining on appeal arose from the 
Veteran's disagreement with the initial rating following the 
grant of service connection, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).  Moreover, as noted, the 
Board has continued to consider whether staged rating of the 
disability (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the matter remaining on appeal has been 
accomplished.

2.  Since the January 23, 2001, effective date of the grant 
of service connection, the Veteran's degenerative changes of 
the left ankle have not been shown to result in marked 
interference with employment or frequent hospitalization, or 
to otherwise present so exceptional or unusual a disability 
picture as to render impractical the application of the 
regular schedular standards for rating the disability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for degenerative changes of the left ankle on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2008 post-rating letter provided 
notice to the appellant regarding what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  An August 2008 post-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate a claim for higher rating for 
degenerative changes of the left ankle on an extra-schedular 
basis.  This letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the July 2008 and August 2008 letters, and 
opportunity for the Veteran to respond, the May 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim herein decided.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service private medical 
records, as well as the January 2005 report of a VA- 
authorized examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran as well as a statement provided by 
his wife, on his behalf.  The Board also finds that no 
further development of the claim, prior to appellate 
consideration, is warranted.

The Board notes that an additional VA-authorized examination 
was scheduled in connection with the claim for a higher 
initial rating, and a July 2007 letter notifying the Veteran 
of the date, time, and location of the examination, as well 
as the consequences of failing to attend the examination, was 
sent to the Veteran's address in England.  The Veteran, 
however, did not report for this examination, or contact the 
RO or AMC to indicate why he was unable to do so.  Since 
then, moreover, no additional evidence has been received that 
would warrant any further development in this regard.  
Consequently, the Board will-as it did with the claim for a 
higher initial schedular claim-decide the claim remaining on 
appeal on the basis of the evidence of record.  See 38 C.F.R. 
§ 3.655(b) (2008).  See also Turk v. Peake, 21 Vet. App. 565, 
570 (2008) (a claim for a higher initial rating is an 
"original compensation claim," not a "claim for increase" for 
purposes of 38 C.F.R. § 3.655(b)).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

As was noted above, in a June 2008 decision, the Board denied 
a higher initial schedular rating in excess of 10 percent for 
degenerative changes of the left ankle.  Hence, the matter 
remaining on appeal is appeal is limited to consideration of 
whether any higher rating, on an extra-schedular basis, is 
warranted.

A schedular rating is, itself, recognition that a claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  Van 
Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2007).  In 
exceptional cases, where the ratings provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to service-connected 
disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extra-schedular rating requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1).

The Board has considered the evidence of record in light of 
the above, but finds that there has been no showing, at no 
point since the effective date of the grant of service 
connection, that the Veteran's service-connected degenerative 
changes of the left ankle has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1). 

In a February 1993 letter, the Plant Head of a construction 
company reported that the Veteran worked for them from April 
1989 to June 1992.  The Veteran was hard working, honest, 
punctual and highly regarded amongst his workmates.

A May 1994 treatment note indicated that the Veteran was 
currently working in the building trade as a driver but was 
not currently engaged in any great physical activity at work 
because he was taking a course at a local college.

The Veteran presented to the Manchester and Salford Pain 
Clinic in April 2002 after suffering an injury at work which 
resulted in him having chronic back pain and right leg pain.  
The treatment note indicated that the Veteran was currently 
not working because of the pain.  The doctor reported that 
the Veteran would not be suitable for the kind of heavy 
industrial work he was doing previously in the construction 
industry because of his leg and low back symptoms.  The 
doctor was optimistic that he could undergo vocational 
rehabilitation but the Veteran would necessarily be limited 
in the open labor market.

On the January 2005 VA-authorized examination, the physician 
noted, "All movements of the ankle and foot are through full 
ranges with normal power and are pain free."  The Veteran 
reported that since leaving the Army he had worked as a 
driver of backhoe vehicles though he had been trained as a 
bricklayer.  The Veteran stopped working in 2000 after 
injuring his back and has been unemployed ever since.  The 
Veteran also reported that he had been twice assessed by the 
United Kingdom Department of Social Security who found him 
unfit for work.  The VA physician concluded that the Veteran 
"is disabled by left ankle/foot pain, and that this has 
severely affected his employment." 

A May 2005 letter summarized the Veteran's private 
physiotherapy and treatment from May through July 1996.  In 
this letter, Ms. Ahamed, a physiotherapist, indicated that 
the Veteran experienced ankle pain on running, walking on 
uneven surfaces, and stepping in and out of trucks.  

In an undated letter, the Veteran's wife reported that her 
husband had gained bricklaying qualifications and obtained 
employment as an assistant lecturer in brickwork at an 
excellent rate of pay but was prevented from continuing this 
employment because of his ankle disability.  The Veteran 
instead became a backhoe operator which did not pay as well.

In an undated letter, the Division Head of the Construction 
and Building Services of Salford College indicated that the 
Veteran worked at the college as a part-time Brickwork 
lecturer for 12 hours per week from October 1994 to February 
1995.  The Veteran was "an enthusiastic, knowledgeable and 
well respected member of the Brickwork section."

The evidence demonstrates that the Veteran's industrial 
capacity has been impaired, to some degree, as a result of 
his service-connected degenerative changes of the left ankle.  
However, as indicated below, the Board has found that there 
is no objective showing that his disability has impacted his 
employability to an extent greater than what is already 
contemplated in the assigned 10 percent rating.  While the 
January 2005 VA examiner found that the Veteran was disabled 
by left ankle/foot pain that had severely affected his 
employment, the examiner also noted that the Veteran stopped 
working in 2000 after injuring his back and has been 
unemployed ever since.  Additionally, in April 2002, a 
treating doctor indicated that the Veteran would not be 
suitable for the kind of heavy industrial work he was doing 
previously in the construction industry because of his leg 
and low back symptoms; the doctor made no mention of the 
Veteran's left ankle restricting his employment capacity.  
Statements from the Veteran's employers also indicate that 
his work was exemplary and in no way inhibited by his ankle 
disability.  

Furthermore, there is no objective evidence that the 
Veteran's degenerative changes of the left ankle have 
resulted in frequent treatment-much less, hospitalization.  
There also is no showing that the disability otherwise 
rendered the application of the regular schedular standards 
impractical.

The Board again emphasizes that the RO arranged for the 
Veteran to undergo further comprehensive VA examination to 
ascertain the extent and severity of his service- connected 
degenerative changes of the left ankle.  Such an examination 
my have yielded findings relevant to the Veteran's 
entitlement to a higher rating, to include on an extra-
schedular basis.  However, the Veteran did not report for the 
scheduled examination.  Hence, the Board has no alternative 
but to evaluate the claim on the basis of the current record.  
The Board emphasizes that VA's duty to assist the Veteran in 
the development of a claim for benefits is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As indicated above, the current record simply does not 
support a finding that the Veteran's degenerative changes of 
the left ankle has represented so exceptional or unusual a 
disability picture as to render inadequate the rating 
criteria for evaluating the disability.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) for assignment of a higher rating, on an extra-
schedular basis, have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and that the claim for 
a rating in excess of 10 percent for degenerative changes of 
the left ankle on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports assignment of any higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial rating in excess of 10 percent for degenerative 
changes of the left ankle on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


